Citation Nr: 0508531	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  99-19 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an effective date earlier than December 
19, 1995, for the grant of benefits pursuant to 38 U.S.C.A. § 
1151 (West 2002) for chronic lymphedema of the right lower 
leg.

2.  What evaluation is warranted for post traumatic stress 
disorder (PTSD) from March 29, 2002?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel

INTRODUCTION

The veteran had active service from July 1966 to July 1968.

This case came to the Board of Veterans' Appeals (Board), 
initially, from a September 1997 decision by the Washington, 
DC, Regional Office (RO).

The September 1997 RO decision assigned a 10 percent 
evaluation, effective December 19, 1995, the date the 
veteran's claim was received, for chronic lymphedema of the 
right lower leg pursuant to 38 U.S.C.A. § 1151.  The veteran 
disagreed with the evaluation assigned as well as the 
effective date.  The evaluation was later increased to 30 
percent, and he withdrew his appeal as to the rating 
assigned.

In a July 2001 decision, the Board remanded the effective- 
date issue for further evidentiary and procedural 
development.  In a July 2002 decision, the Board denied an 
effective date earlier than December 19, 1995, for section 
1151 benefits.

The veteran appealed the Board decision, and the VA General 
Counsel, in an unopposed February 2003 motion, contended that 
the July 2002 Board decision had not addressed the 
application of the Veterans Claims Assistance Act of 2000.  
In a March 2003 order, the motion was granted, the July 2002 
Board decision was vacated, and the case was remanded to the 
Board.

The Board remanded this matter to the RO in October 2003 so 
that certain procedural and evidentiary development could be 
undertaken.




FINDINGS OF FACT

1.  While hospitalized at VAMC in November 1984, the veteran 
was treated for right leg pain following removal of a right 
ankle cast.

2.  The veteran did not file a claim for benefits under 38 
U.S.C.A. § 1151 within one year of the treatment received in 
1984.

3.  Prior to December 19, 1995, the veteran did not claim 
entitlement to VA compensation benefits, pursuant to 38 
U.S.C.A. § 1151, for additional disability related to the 
removal of a cast on his lower extremity.


CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to 
December 19, 1995 for a grant of benefits under 38 U.S.C.A. § 
1151 have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326, 
3.400(i) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Here, the record reflects that the veteran 
has been fully apprised of the changes brought about by the 
VCAA through an April 2004 letter and December 2004 
supplemental statement of the case, to include notice of what 
evidence and information are necessary to substantiate his 
claim; and notice of each party's obligation to obtain 
certain evidence, including VA's duty to obtain all relevant 
evidence in the custody of a Federal department or agency.  
As such, the duties to notify the veteran of necessary 
evidence, as well as the responsibility for obtaining or 
presenting that evidence, have been fulfilled. 

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and VA records have 
been associated with the claims file.  There is no indication 
that any pertinent evidence was not received.  The veteran 
was notified in an April 2004 letter to advise VA how it 
could secure pertinent evidence that he was aware of.  He was 
also advised what evidence VA had requested, and notified in 
the December 2004 supplemental statement of the case what 
evidence had been received.  He was notified in the above 
documents that he needed to submit all evidence in his 
possession.  Therefore, the duty to notify the appellant of 
any inability to obtain records does not arise in this case.  
Id.  Thus, VA's duty to assist has been fulfilled. 

Although the VCAA notice was, in part, issued out of the 
proper chronological sequence first established after the 
September 1997 and April 2000 rating decisions, the notice 
provided substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence), and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).  
Further, since receiving notice, the veteran has had ample 
opportunity to provide additional pertinent evidence since 
being informed of the evidence needed to substantiate his 
claim.

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence.  

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Legal Analysis 

In the September 1997 rating action presently on appeal, the 
RO granted entitlement to benefits pursuant to 38 U.S.C.A. § 
1151 for chronic right lower leg lymphedema, effective from 
December 19, 1995.  The veteran contends that he is entitled 
to an effective date in either January 1985, the date VA 
received a hospital summary showing the incurrence of the 
disability in question, or in February 1990, the date the he 
allegedly filed an informal claim.

A careful review of the claims folder shows that the RO 
prepared a rating decision in June 1969 that granted service 
connection, in pertinent part, for left leg peroneal nerve 
paresis as a residual of a shrapnel wound; and for 
dermatomycosis.

A VA Hospital Summary for a period of hospitalization in 
November 1984 was received by the RO's adjudication division 
on January 11, 1985.  This summary noted that the veteran had 
a history of right ankle sprain in October 1984 that was 
treated with a cast.  He complained of a tight cast, so it 
was removed after 4 or 5 days.  The veteran continued to 
complain of pain and tenderness in his right calf and 
reported a temperature of 101 degrees the night before 
admission.  He was hospitalized to rule out deep venous 
thrombosis (DVT).  A Doppler study conducted was positive for 
DVT.  The veteran was discharged from the hospital on 
medication and follow-up with the coagulation clinic.

On February 22, 1990, the RO received a VA Form 21-4138 
(Statement in Support of Claim) from the veteran.  He 
requested a re-evaluation of all his "service-connected" 
disabilities.  He indicated that he had received treatment at 
his local VAMC for disabilities associated with his left leg, 
skin, varicose veins, back, respiratory system, scar tissue, 
and shrapnel in his left leg.  In addition, on the back of 
this form he wrote: "I now favor my 'good' leg to compensate 
for my weakness in my injured leg - causing my 'good' leg to 
bear the full weight and develop blood clots."

Following this sentence, the veteran noted the year 1985 with 
the abbreviation "VAMC" next to it.

An April 1991 rating decision denied service connection for 
bilateral varicose veins.  An appeal to that decision was not 
perfected.

On December 19, 1995, the RO received a claim of entitlement 
to service connection for a vascular disability associated 
with the right leg resulting from VA medical treatment.

In August 2004, the veteran submitted a VA consultation sheet 
dated in August 1985 for referral to physical therapy with a 
provisional diagnosis of "DVI" (deep venous 
insufficiency?").  

The effective date of an award of disability compensation by 
reason of section 1151 shall be the date such injury or 
aggravation was suffered if an application therefore is 
received within one year from such date. Otherwise, the date 
of receipt of claim is controlling.  See 38 C.F.R. § 5110(c); 
38 C.F.R. § 3.400(i).

The veteran believes that he is entitled to an effective date 
in 1985, instead of December 19, 1995, because the earlier 
date is when the RO received notice of his November 1984 
hospitalization.  The VA hospital report, however, lacking a 
written indication "requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit," 38 C.F.R. § 3.1(p) (2004), was not a claim for 
benefits.  Further, the veteran contends that the Board 
should construe a February 1990 VA Form 21-4138, Statement In 
Support Of Claim, as an informal claim for benefits under 38 
U.S.C.A. § 1151.  The Board has carefully reviewed his 
statements but they do not "request a determination of 
entitlement" to VA benefits due to VA medical treatment.  At 
best, as noted in the remand of July 2001, the Board 
construes the statements to be a claim for secondary service 
connection for blood clots of the right leg.  That issue was 
decided by the rating decision of March 2002.

Therefore, since no claim for section 1151 benefits was filed 
prior to December 19, 1995, that is the earliest effective 
date that may be assigned.  Id.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The claim of entitlement to an effective date earlier than 
December 19, 1995, for compensation benefits pursuant to 38 
U.S.C.A. § 1151, is denied.  


REMAND

As to the question regarding what rating is warranted for 
PTSD from March 29, 2002, in a June 25, 2003 statement to the 
RO, he expressed disagreement with the June 2002 rating 
decision that granted service connection for PTSD, and 
assigned a 50 percent rating from March 29, 2002.  Notice of 
the June 2002 rating decision was provided to the veteran on 
June 25, 2002.  Hence, the notice of disagreement is timely.  
38 U.S.C.A. § 7105 (West 2002).  Unfortunately, no further 
action was taken by the RO.  Hence, this issue must be 
remanded to the RO for the issuance of a statement of the 
case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The RO should issue a statement of the 
case with respect to the question what 
rating is warranted for PTSD from March 
29, 2002.  If the veteran files a timely 
substantive appeal, this issue should be 
returned for review by the Board.

The case should be returned to the Board only if otherwise in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


